Citation Nr: 9925712	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder, and 
which denied service connection for hepatitis.  The veteran 
appealed both determinations. A personal hearing before an RO 
hearing officer was requested and scheduled, but the veteran 
failed to report for such hearing. 


FINDINGS OF FACT

1.  In an unappealed November 1967 rating decision, the RO 
denied service connection for a psychiatric disorder.  
Evidence received since the November 1967 determination by 
the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for hepatitis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder; and the November 1967 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hepatitis.  38 U.S.C.A. § 
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from September 
1966 to August 1967.  A review of his service medical records 
shows that on medical examination performed for induction 
purposes in September 1966, his psychiatric system was listed 
as normal.  A clinical record cover sheet shows that the 
veteran was hospitalized for two days in April 1967, and 
diagnosed with schizophrenic reaction, chronic 
undifferentiated type, mild, line of duty "yes."  The 
examiner noted that the veteran's predisposition to this 
condition was moderate, as he had a schizoid personality with 
maladaption which was symptomatic prior to military service, 
and opined that the veteran was moderately impaired and was 
not capable of performing military duty.  

A subsequent discharge summary (and Medical Board) indicates 
that the veteran had been transferred to the current facility 
in April 1967 from a hospital in Panama, and that the medical 
records from that hospital indicated that the veteran became 
so agitated on duty that medical care was required, and he 
was sent to a military psychiatrist who felt that he was 
hallucinating, depressed, and occupied.  That doctor observed 
blocking in the veteran's  speech and aimless hyperactivity, 
diagnosed a schizophrenic illness, and referred the veteran 
for inpatient care.  On current admission, the veteran 
reported that the first clinical evidence of a psychiatric 
disorder occurred when he was in the 10th grade in high 
school.  He claimed he dropped out of school and left home 
because he could not get along with his father.  (The 
examiner noted that the history from the hospital in Panama 
indicated that he was showing signs of stress and received 
some outpatient psychiatric care and was able to continue 
with school.)  The veteran reported that after dropping out 
of school, he worked in various jobs, eventually working in a 
relatively protected, sheltered position in his uncle's gas 
station.  He reported that his mother had two psychiatric 
hospitalizations.

The treating doctor opined that the veteran's current 
difficulties were directly associated with his induction into 
service, when he found himself under pressure due to the 
nature of military life, specifically the close socialization 
required of him.  The doctor noted that the veteran had 
difficulty concentrating, difficulty sleeping, felt choked 
up, and began to hear voices.  On discharge in June 1967, the 
diagnoses were severe schizophrenic reaction, acute 
undifferentiated, treated and improved.  The examiner opined 
that his predisposition was severe, given previous 
psychiatric hospitalization, and that stress was minimal and 
related to routine military duty and separation from home.  
The examiner concluded that the disorder was not incurred in 
the line of duty, as it existed prior to service.  The 
Medical Board concluded that the veteran was unfit for 
enlistment into military service and unfit for retention, and 
recommended his separation from military service.

In July 1967, a Physical Evaluation Board determined that the 
veteran was unfit for military service due to a disability 
which existed prior to service, and recommended that he be 
separated from service.  In August 1967, the veteran was 
discharged from service based on the disability which existed 
prior to service.  Service medical records are negative for 
hepatitis.

In August 1967, the veteran submitted a claim for service 
connection for a psychiatric disorder.

At a September 1967 VA psychiatric examination, the veteran 
complained of episodic sleep impairment and depression, but 
denied hearing voices.  He said he had stopped taking 
medication.  He said he occasionally used alcohol.  The 
examiner noted that a review of his service medical records 
showed that his alcohol use appeared to be more than 
occasional.  On examination, the veteran's affect was 
slightly flattened and his mood was that of mild depression.  
There was no evidence of a thought disorder or psychotic 
ideation.  The diagnosis was acute undifferentiated 
schizophrenic reaction, in remission, with a mild degree of 
incapacity.  The examiner opined that during service, the 
veteran experienced an overt acute schizophrenic episode 
which necessitated his discharge, and that the veteran's 
level of function was not markedly below his level of 
function prior to service.

In a November 1967 decision, the RO denied service connection 
for a psychiatric disorder, concluding that the veteran's 
current psychiatric disorder existed prior to service and was 
not permanently aggravated by such service.  The veteran was 
notified of this decision by a letter dated in November 1967, 
and he did not appeal.  Evidence submitted subsequent to this 
decision is summarized below.

In August 1985, the veteran submitted an application to 
reopen a claim for service connection for a psychiatric 
disorder, which he said began in service. 

A VA discharge summary dated in August 1985 shows that the 
veteran was hospitalized for approximately one month.  He 
presented for treatment of drug and alcohol abuse, and 
reported a 20-year history of alcohol abuse with worsening in 
the past few months.  He also reported a 20-year history of 
drug abuse, which he said began when he was a child, and a 
long history of drug trafficking with incarceration for same.  
He denied audio-visual hallucinations.  During the admission, 
blood tests of liver enzymes showed a minimally elevated 
value for SGOT.  There was no hepatosplenomegaly or masses.  
The discharge diagnoses were alcohol dependence and multiple 
substance abuse (opioid abuse, cocaine abuse, and amphetamine 
abuse).

By a letter to the veteran dated in October 1985, the RO 
advised the veteran that service connection for a psychiatric 
disorder was previously denied in an unappealed November 1967 
decision, and that new and material evidence was required to 
reopen his claim.  The veteran did not reply.

In October 1988, the veteran submitted an application to 
reopen a claim for service connection for a psychiatric 
disorder. 

By a letter to the veteran dated in December 1988, the RO 
advised the veteran that service connection for a psychiatric 
disorder was previously denied, and that new and material 
evidence was required to reopen his claim.  The veteran did 
not reply.

In August 1997, the veteran submitted an application to 
reopen a claim for service connection for a psychiatric 
disorder, and submitted a claim for service connection for 
hepatitis, which he asserted began during service.  He 
reported treatment (for unspecified conditions) at VA and 
private facilities since 1967.

Private medical records dated from August 1997 to September 
1997 from G. Werber Bryan Psychiatric Hospital (GWBPH) 
reflect that the veteran applied for voluntary 
hospitalization for mental illness.  On admission, the 
examiner noted that the current admission was the veteran's 
eighth admission to an inpatient facility of the  South 
Carolina Department of Mental Health, and his fourth 
admission to GWBPH.  The examiner noted that he was treated 
in 1988, 1991, 1993, 1994, 1995, and 1996.  The examiner 
noted that the veteran reported that during service he was 
sent to Panama, where he contracted hepatitis, and was 
treated for paranoid schizophrenia.  He reported that he had 
been convicted for "driving under the influence" several 
times, and that several family members were alcoholics.  The 
examiner noted that throughout the initial interview, the 
veteran minimized and rationalized his intake of alcohol, 
denied that this was a problem, and simultaneously related 
symptoms and events which suggested that his main problem was 
drinking.  The discharge diagnoses were adjustment disorder 
with depressed mood, history of substance abuse, personality 
disorder, not otherwise specified, and a history of hepatitis 
and pancreatitis.

By a letter to Fairfield Memorial Hospital dated in November 
1997, the RO requested copies of any treatment reports 
related to the veteran.  In November 1997, an administrator 
from that facility responded, and indicated that there were 
many medical records relating to the veteran at that 
facility, but that only records from the last couple of 
admissions were enclosed.  The administrator enclosed private 
medical records from Fairfield Memorial Hospital dated from 
April 1996 to July 1996.  Such records reflect treatment for 
acute and chronic alcohol abuse/addiction, alcohol-associated 
gastritis and pancreatitis, anemia, anxiety, and acute and 
chronic drug abuse/use.  A June 1996 history and physical 
indicated that the veteran had been treated at that facility 
on numerous occasions for his inability to stop drinking 
alcohol.

A VA discharge summary reflects that the veteran was 
hospitalized from November to December 1997.  On admission, 
he complained of severe depression, and reported a history of 
depression since age 16, with multiple psychiatric 
hospitalizations.  He said he last used alcohol more than six 
months previously, and last used drugs more than a year ago, 
but stated that he believed marijuana was not a drug.  He 
later reported that he had not used alcohol for the past 
year.  He reported that his mother and several aunts and 
uncles had depression. He reported that he contracted 
hepatitis C during military service.  On discharge, the Axis 
I diagnoses were depression not otherwise specified, and 
history of polysubstance abuse.  The Axis II diagnosis was 
borderline personality disorder.  The Axis III diagnoses 
included history of hepatitis C, history of pancreatitis, and 
history of peptic ulcer disease. 

By a statement dated in January 1998, the veteran asserted 
that he incurred hepatitis during service in Panama in 1966 
or 1967, and that after this sickness he began having mental 
problems which were later diagnosed as schizophrenia.

II.  Analysis

A.	New and Material Evidence to Reopen a Claim for Service 
Connection for a Psychiatric Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In the present case, a claim for service connection for a 
psychiatric disorder was previously denied by the RO in a 
November 1967 decision; the veteran did not  appeal; and this 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for a 
psychiatric disorder in November 1967, it considered service 
medical records from the veteran's 1966-1967 active military 
service which showed that his psychiatric system was listed 
as normal upon entrance examination in 1966.  During service, 
the veteran was treated for a schizophrenic reaction, at 
which point he reported pre-service psychiatric symptoms and 
apparently pre-service psychiatric treatment.  A Medical 
Board and Physical Evaluation Board concluded that the 
disorder preexisted service, was not incurred in the line of 
duty, and was unrelated to service, and the veteran was 
discharged from service due to the condition.  In its 
November 1967 decision, the RO also considered a report of a 
post-service 1967 VA psychiatric examination, which noted a 
schizophrenic reaction, in remission, and the examiner opined 
that the veteran's level of function was not markedly below 
his level of function prior to service.  The RO denied 
service connection for a psychiatric disorder on the basis 
that it pre-existed military service, and was neither 
incurred in nor aggravated by service.

Evidence submitted since the November 1967 decision includes 
VA and private medical records dated from 1985 to 1997 which 
primarily reflect treatment for alcohol dependence and abuse, 
and also reflect diagnoses of depression, substance abuse, 
adjustment disorder with depressed mood, a personality 
disorder, and anxiety.  Such medical records do not link an 
acquired psychiatric disorer with military service, either by 
incurrence or aggravation.  These medical records are not 
material evidence as they do not provide a nexus between the 
current disability and military service, and therefore are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge, supra; Spalding v. Brown, 10 Vet. App. 6 (1996).  The 
Board also points out that a personality disorder is not a 
disability for VA compensation purposes, and provides no 
basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  Moreover, 
substance abuse may not be service connected for compensation 
purposes, on either a direct or secondary basis.  38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.301; VAOGCPREC 2-97 and 2-98.  

The Board notes that some of the post-service medical records 
received since the 1967 RO decision relate that the veteran 
reported that he incurred a psychiatric disorder during 
service.  Such information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence and cannot 
enjoy the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510 (1992) because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Reonal v. Brown, 5 Vet. App. 458 (1993).

Since the 1967 RO decision, the veteran has submitted 
statements to the effect that he has a psychiatric disorder 
which was incurred during military service.  The veteran's 
assertions are not new as they are duplicative of his 
statements which were of record at the time of the prior 
final denial of the claim for service connection. Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the Board notes 
that lay assertions by the veteran as to medical causality of 
his current psychiatric disorder are neither competent 
evidence nor material evidence to reopen the previously 
denied claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board concludes that new and material evidence has not 
been submitted since the November 1967 RO decision which 
denied service connection for a psychiatric disorder.  Thus, 
the claim has not been reopened, and the November 1967 RO 
decision remains final.

B.	Service Connection for Hepatitis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for hepatitis which he 
asserts was incurred during military service.   His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records are negative for hepatitis.  The 
post-service medical records are negative for a diagnosis of 
hepatitis, although some of the records note that the veteran 
reported that he had previously been diagnosed with 
hepatitis, and the examiners then indicated a diagnosis of a 
history of hepatitis.

The veteran has asserted that he incurred hepatitis during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
he has hepatitis which began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore, supra.

The veteran has not presented medical evidence of current 
hepatitis and has not submitted medical evidence linking any 
current hepatitis with service.  Without such competent 
medical evidence, the claim for service connection is not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a); 
Caluza, supra.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.

Service connection for hepatitis is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

